COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI - EDINBURG


                   NUMBER 13-11-00347-CV

JOHN T. MCGUIRE, ET AL.,                               Appellants,

                               v.

RAUL IBARRA AND MELESIO C. VASQUEZ,                    Appellees.


                      NUMBER 13-11-00555-CV

LOOP COLD STORAGE MANAGEMENT COMPANY
AND LOOP COLD STORAGE, MCALLEN, LP,                    Appellants,

                               v.

RAUL IBARRA AND MELESIO C. VASQUEZ,                    Appellees.


             On appeal from the 389th District Court
                   of Hidalgo County, Texas.



                MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Garza and Vela
                  Memorandum Opinion Per Curiam
      Appellants have filed an unopposed motion to dismiss the appeal in cause

numbers 13-11-00555-CV and 13-11-00347-CV on grounds that the parties have

compromised and resolved all matters between them. Appellants request that this Court

dismiss these appeals.

      The Court, having considered the documents on file and the appellants’

unopposed motion, is of the opinion that the motion should be granted. See TEX. R. APP.

P. 42.1(a). The appellants’ unopposed motion to dismiss the appeals in cause numbers

13-11-00555-CV and 13-11-00347-CV is hereby granted, and the appeals are hereby

DISMISSED.     Costs will be taxed against appellants.   See TEX. R. APP. P. 42.1(d)

("Absent agreement of the parties, the court will tax costs against the appellant.").

Having dismissed the appeal at appellants= request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.




                                                PER CURIAM



Delivered and filed the
5th day of January, 2012.